      Case 2:18-cv-02615-JAR-GEB Document 11 Filed 01/16/19 Page 1 of 25




                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS


Seretse Young,                                           Court File No.: 2:18-cv-02615-JAR-GEB

                    Plaintiff,
                                                      DEFENDANT’S MEMORANDUM OF
       vs.                                            LAW IN SUPPORT OF MOTION TO
                                                          DISMISS THE AMENDED
Law Office of Amber M. Brehm,                         COMPLAINT UNDER RULES 12(b)(1)
                                                               AND 12(b)(6)
                   Defendant.


                                       INTRODUCTION

       Plaintiff Seretse Young initially filed an individual action against Defendant Law Office

of Amber M. Brehm (“Brehm”). Plaintiff challenged a letter Brehm sent to him regarding a

financial obligation he failed to pay. [See Doc. No. 1.] In response, Brehm moved to dismiss

Plaintiff’s complaint. [See Doc. No. 4.] Plaintiff then filed an amended complaint, in which he

purports to represent a proposed putative class.1 [See Doc. No. 8.]

       Plaintiff’s attempt to save his alleged claim by amendment does not change the ultimate

facts of the case. The challenged letter stated the amount of Plaintiff’s outstanding financial

obligation as of the date of the letter as follows: “Amount Due: $234 + interest to date

$14.93.” The letter also set out the nature of Brehm’s involvement with the collection process.

       Notwithstanding Brehm’s clear and accurate communication concerning the subject debt,

and Brehm’s involvement in the effort to collect it, Plaintiff now attempts to secure a recovery

under the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) on behalf of



1
 Plaintiff’s counsel asked for, and the undersigned agreed to, an extension of time for Plaintiff to
respond to Brehm’s motion to dismiss the original complaint. [Doc. No. 6.] But rather than
respond to Brehm’s motion per the stipulation and order, Plaintiff filed an amended complaint,
which, like the original complaint, continues to fail to state a claim. [See Doc. No. 1; cf. Doc.
No. 8.]
      Case 2:18-cv-02615-JAR-GEB Document 11 Filed 01/16/19 Page 2 of 25




a purported putative class. Brehm hereby moves to dismiss Plaintiff’s attempted claim (as now

alleged in the amended complaint) pursuant to Rule 12(b)(1) and Rule 12(b)(6) on the following

grounds:

       1. Plaintiff lacks Article III standing given his lack of a concrete injury-in-fact;

       2. Brehm’s letter to Plaintiff clearly and accurately stated the amount of
          Plaintiff’s debt, including “interest to date,” which is all the FDCPA requires;

       3. Brehm did not “overshadow” Plaintiff’s right to dispute the debt;

       4. Brehm accurately stated its role in the collection process; and

       5. Plaintiff fails to state a claim under § 1692f of the FDCPA because he does
          not allege any independent conduct in support of that attempted claim.

                                  PROCEDURAL HISTORY

       On November 15, 2018, Plaintiff filed his original complaint.           [Doc. No. 1.]   On

December 12, 2018, Brehm moved to dismiss Plaintiff’s original complaint. [Doc. No. 4.] On

December 21, 2018, Brehm agreed to Plaintiff’s request to stipulate to allow Plaintiff an

extended deadline to respond to Brehm’s motion to dismiss. [Doc. No. 6.] On January 2, 2019,

rather than filing a responsive memorandum, Plaintiff filed an amended complaint. [Doc. No. 8.]

       Plaintiff’s “amended” claims remain essentially the same, though Plaintiff now purports

to represent a proposed putative class. [See id. at ¶¶ 6, 12-20.] Plaintiff did correct the amount

of the debt as stated in the Letter (which was evident from the face of the Letter itself but

inaccurately pled in the original complaint). [See Doc. No. 1 at ¶ 22, Ex. A; cf. Doc. No. 8 at ¶

32, Ex. A.] Plaintiff’s other attempts to rescue his alleged “overshadowing” and “attorney

involvement” claims by amendment are unavailing. [See Doc. No. 8 at ¶¶ 50, 55; cf. Doc. No. 1

at ¶¶ 40, 45.] As discussed below, Plaintiff’s claims fail as a matter of law, notwithstanding the

attempted amendment.




                                                 2
      Case 2:18-cv-02615-JAR-GEB Document 11 Filed 01/16/19 Page 3 of 25




                                          BACKGROUND

        Plaintiff incurred a financial obligation to Geary Community Hospital that he failed to

pay.2 [Am. Compl. ¶ 22.] As a result, Plaintiff’s account was placed with Brehm for collection.

[Id. at ¶ 26.]

        Brehm sent Plaintiff a letter regarding the subject account (the “Letter”). [Id. at ¶ 28, Ex.

A.] The Letter informed Plaintiff that he owed $234 “+ interest to date $14.93.” [Id. at ¶ 32, Ex.

A.]

        Notwithstanding this clear and accurate statement of the amount due—including that

$14.93 of interest had accrued on the account to date—Plaintiff nonetheless alleges that “[t]he

[L]etter fails to disclose to the consumer whether the account will continue to accrue fees and

interest.” [Id. at ¶ 33.] Plaintiff does not allege that the amount stated in the Letter is any way

inaccurate, or that he does not owe the debt. Similarly, Plaintiff does not allege that he paid or

even attempted to pay the debt in response to the Letter. Plaintiff instead chooses to nitpick the

Letter in an effort to secure some money from Brehm.

        In any event, the Letter further informed Plaintiff that “[t]he … account has been referred

to me for collection by Account Recovery Specialists, Inc. on behalf of [Geary Community

Hospital].” [Id. at Ex. A.] Along with the mandatory FDCPA disclosures regarding Plaintiff’s

right to dispute the debt, the Letter specifically informed Plaintiff that, “[a]t this time, no attorney

with this office has personally reviewed the particular circumstances of your account. However,

if you fail to contact this office, our client may consider additional remedies to recover the

balance due.” [Id.]
2
  The subject debt in this case is the same debt at issue in Young v. Account Recovery Specialists,
Inc., Young v. Account Recovery Specialists, Inc., 18-cv-2419-JAR-KGG. [See id. Doc. No. 1 at
¶¶ 22-23; compare Doc. No. 8 in the instant matter at ¶¶ 22-23.] Perhaps not surprisingly,
Plaintiff alleges nearly-identical claims in this matter as in the ARSI matter. Notwithstanding,
and despite the undersigned’s requests, Plaintiff’s counsel has failed to inform either court of
these related matters.
                                                   3
      Case 2:18-cv-02615-JAR-GEB Document 11 Filed 01/16/19 Page 4 of 25




       Despite Brehm’s clear and accurate statement of its involvement in the collection

process, Plaintiff alleges that “[i]t is deceptive to the consumer to have a letter signed by an

attorney while claiming no attorney has reviewed the letter,” and that “[i]it is also improper for

an attorney to sign a letter that they have not reviewed.” [Id. at ¶¶ 44-45.] Plaintiff further

alleges, without any factual support, that Brehm somehow “threaten[ed] to take [an] action that

cannot legally be taken or that is not intended to be taken ….” [Id. at ¶ 50(b).]

       Plaintiff does not plead that Brehm improperly attempted to collect the subject debt, or

that Brehm misstated its involvement in the collection process. Likewise, Plaintiff does not

plead that he took any action (or avoided taking any action) concerning the debt because of

Brehm’s (accurate) statement of its involvement in the collection process in the Letter, or the

stated amount of the debt.

                                          ARGUMENT

I.     LEGAL STANDARDS

       A.      Jurisdictional Challenges under Rule 12(b)(1)

       A district court may dismiss a party’s claim for lack of subject matter jurisdiction

pursuant to Federal Rule of Civil Procedure 12(b)(1). Fed. R. Civ. P. 12(b)(1); Pueblo of Jemez

v. U.S., 790 F.3d 1143, 1151 (10th Cir. 2015).

       “As a general rule, Rule 12(b)(1) motions to dismiss for lack of subject matter

jurisdiction take one of two forms: (1) facial attacks; and (2) factual attacks.” Paper, Allied-

Industrial, Chemical And Energy Workers Intern. Union v. Continental Carbon Co., 428 F.3d

1285, 1292 (10th Cir. 2005) (citing Holt v. U.S., 46 F.3d 1000, 1002-03 (10th Cir. 1995)).

Where, as here, a party mounts “a facial attack on the complaint’s allegations as to subject matter

jurisdiction … a district court must accept the allegations in the complaint as true.” Holt, 46

F.3d at 1002 (citing Ohio Nat’l Life Ins. Co. v. U.S., 922 F.2d 320, 325 (6th Cir. 1990)).

                                                 4
      Case 2:18-cv-02615-JAR-GEB Document 11 Filed 01/16/19 Page 5 of 25




       This said, the district court is “‘not bound to accept as true a legal conclusion couched as

a factual allegation.’” Peterson v. Martinez, 707 F.3d 1197, 1206 (10th Cir. 2013) (quoting

Papasan v. Allain, 478 U.S. 265, 286 (1986)). Furthermore, “[t]he burden of establishing a

federal court’s subject matter jurisdiction rests upon the party asserting jurisdiction”—in this

case, Plaintiff. Safe Streets Alliance v. Hickenlooper, 859 F.3d 865, 878 (10th Cir. 2017)

(quotation marks omitted and citing Pueblo of Jemez, 790 F.3d 1143, 1151).

       B.      Motions to Dismiss under Rule 12(b)(6)

       To withstand a motion to dismiss, the pleading must contain sufficient allegations of fact

to state a claim to relief that is plausible on its face. Robbins v. Oklahoma, 519 F.3d 1242, 1247

(10th Cir. 2008) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 127 S. Ct. 1955, 1974, 167 L.

Ed. 2d 929 (2007)). While well-pleaded facts and the reasonable inferences derived from those

facts are viewed in the light most favorable to plaintiff (see Archuleta v. Wagner, 523 F.3d 1278,

1283 (10th Cir. 2008)), the court need not credit conclusory allegations. Shero v. City of Grove,

Okla., 510 F.3d 1196, 1200 (10th Cir. 2007).

       In FDCPA cases, courts consider collection notices from the vantagepoint of the “least

sophisticated consumer,” who, though lacking the “astuteness of a ‘Philadelphia lawyer,’”

nonetheless “can be presumed to possess a rudimentary amount of information about the world

and a willingness to read a collection notice with some care.” Ferree v. Marianos, 129 F.3d 130,

1997 WL 687693, at *1 (10th Cir. 1997) (unpublished Table opinion) (quoting Russell v. Equifax

A.R.S., 74 F.3d 30, 34 (2d Cir. 1996); Clomon v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993));

see also Fouts v. Express Recovery Services, Inc., 602 Fed. App’x 417, 421 (10th Cir. 2015)

(citing Clomon for least sophisticated consumer standard); Boedicker v. Midland Credit

Management, Inc., 227 F. Supp.3d 1235, 1238 (D. Kan. 2016) (same).




                                                5
      Case 2:18-cv-02615-JAR-GEB Document 11 Filed 01/16/19 Page 6 of 25




       The Tenth Circuit has further explained that “[t]he FDCPA does not result in liability for

every statement later alleged to be inaccurate, no matter how small or ultimately harmless.”

Maynard v. Cannon, 401 Fed. App’x 389, 397 (10th Cir. 2010).

       Put simply, the least sophisticated consumer standard not only effectuates the FDCPA’s

consumer-protection objectives, but it also advances the Act’s “dual purpose” to “protect[] debt

collectors against liability for bizarre or idiosyncratic interpretations of collection notices.”

Clomon, 988 F.2d at 1320.

II.    PLAINTIFF LACKS STANDING TO PROSECUTE THIS ACTION.

       Plaintiff bears the burden to establish Article III standing. Lujan v. Defenders of Wildlife,

504 U.S. 555, 561 (1992); Pueblo of Jemez, 790 F.3d at 1151. Plaintiff has not established any

concrete harm as a result of the Letter, nor has Plaintiff established that the Letter created a real

risk of harm to him. The amended complaint in no way cured this critical defect.

       In short, Plaintiff has failed to establish an injury-in-fact and therefore lacks standing

under the United States Constitution.

       A.      Plaintiff Must Establish a “Concrete” Injury-in-Fact.

       Article III of the United States Constitution “confines federal courts to adjudicating

actual ‘cases’ and ‘controversies.’” U.S. Const., art. III, § 2; Lujan v. Defenders of Wildlife, 504

U.S. 555, 559 (1991). Accordingly, for subject-matter jurisdiction, the court must be presented

with a justiciable case or controversy within the meaning of Article III. Allen v. Wright, 468

U.S. 737, 750-51 (1984), abrogated on other grounds by Lexmark Int’l, Inc. v. Static Control

Components, Inc., 134 S. Ct. 1377 (2014).

       The Supreme Court has articulated the “irreducible constitutional minimum of standing,”

which consists of three elements: (1) the plaintiff must have suffered an injury-in-fact (i.e., one

that is “concrete and particularized” or “actual and imminent, not conjectural or hypothetical)”;

                                                 6
      Case 2:18-cv-02615-JAR-GEB Document 11 Filed 01/16/19 Page 7 of 25




(2) which injury is “fairly traceable to the challenged action of the defendant;” and (3) is capable

of redress by “a favorable decision” from the court.        Lujan, 504 U.S. at 560-61 (internal

quotation marks and citations omitted).

       The Supreme Court recently revisited the “injury-in-fact” predicate in Spokeo v. Robins,

136 S. Ct. 1540 (2016). In Spokeo, the plaintiff alleged a procedural violation of the Fair Credit

Reporting Act, 15 U.S.C. § 1681, et seq., but failed to allege any concrete harm suffered as a

result of the claimed violation. Id. at 1550.

       The Supreme Court concluded in Spokeo that in order to allege an “injury-in-fact,” the

claimed injury must be both concrete and particularized. Id. at 1548. Further, the Court held

that to meet the injury-in-fact predicate, a plaintiff must demonstrate “‘an invasion of a legally

protected interest’ that is ‘concrete and particularized’ and ‘actual and imminent, not conjectural

or hypothetical.’” Id. (citing Lujan, 504 U.S. at 560).

       To be “particularized,” a plaintiff “must allege a distinct and palpable injury to himself.”

Warth v. Seldin, 422 U.S. 490, 501, 95 S. Ct. 2197, 2206 (1975) (emphasis added and internal

citations omitted). The alleged injury must “affect the plaintiff in a personal and individual

way.” Lujan, 504 U.S. at 560 n.1.

       To be “concrete,” the alleged injury cannot be abstract – it must be “real.” Spokeo, 136

S. Ct. at 1548 (emphasis added). In some instances, an injury need not be tangible to be

concrete; intangible harms in certain circumstances can satisfy the requirement. Id. at 1549. The

Supreme Court did note that “Congress may ‘elevat[e] to the status of legally cognizable injuries

concrete, de facto injuries that were previously inadequate at law.’” Id. (quoting Lujan at 578).

       But notably, “Congress’ role in identifying and elevating intangible harms does not mean

that a plaintiff automatically satisfies the injury-in-fact requirement whenever a statute grants a

person a statutory right and purports to authorize that person to sue to vindicate that right.” Id.

                                                 7
      Case 2:18-cv-02615-JAR-GEB Document 11 Filed 01/16/19 Page 8 of 25




That is, “Article III standing requires a concrete injury even in the context of a statutory

violation.” Id.

       In sum, even if a plaintiff alleges a “bare procedural violation, divorced from any

concrete harm, [such plaintiff cannot] satisfy the injury-in-fact requirement of Article III.” Id.

       B.         Post-Spokeo Standing Decisions

       Consistent with Spokeo, the D.C. Circuit recently held that “the legislature cannot erase

Article III’s standing requirements by statutorily granting the right to sue to a plaintiff who

would not otherwise have standing under Article III.” Hancock v. Urban Outfitters, Inc., 830

F.3d 511, 514 (D.C. Cir. 2016) (internal quotation marks omitted) (citing Spokeo at 1547-48).

Federal courts of appeal have affirmed this principle post-Spokeo. See, e.g., Khan v. Children’s

Nat’l Health System, Lee v. Verizon Communication, Inc., 837 F.3d 523, 529 (5th Cir. 2016)

(ERISA claim); Nicklaw v. Citimortgage, Inc., 839 F.3d 998 (11th Cir. 2016) (New York real

property law).

       One Circuit Court of Appeals recently explained that the Supreme Court had rejected the

“absolute view” that “a violation of a statutory right constitutes an injury in fact that is sufficient

by itself to establish standing under Article III” and specifically rejected the contention that a

plaintiff need not “show any ‘actual injury’ arising from” the defendant’s alleged statutory

violation. Braitberg v. Charter Commc’ns., Inc., 836 F.3d 925, 929-30 (8th Cir. 2016).

       In addition, another Circuit recently held that a so-called alleged “informational injury”

under the FDCPA is insufficient to establish a concrete, injury-in-fact under Article III. See

Hagy v. Demers & Adams, 882 F.3d 616, 622-23 (6th Cir. 2018) (affirming the dismissal of a

FDCPA claim based on failure to make a required disclosure because plaintiff failed to allege a

cognizable injury-in-fact and holding that “[s]tanding is not met simply because a statute creates

a legal obligation” or “allows a private right of action for failing to fulfill this obligation” and

                                                  8
      Case 2:18-cv-02615-JAR-GEB Document 11 Filed 01/16/19 Page 9 of 25




concluding that “Congress cannot override this baseline requirement of [standing based on a

cognizable injury traceable to the defendant] . . . by labeling the violation of any requirement of a

statute a cognizable injury”).

        The District of Nevada recently considered a similar challenge (as presented in the case

before this Court) of a collector’s interest disclosure in Martinez v. Aargon Agency, Inc., No. 17-

cv-789, 2018 WL 4355162 (D. Nev. Sep. 12, 2018). The Martinez plaintiff alleged that the

collector’s letter failed to properly advise her about the accrual of interest on her debt because it

included a line item that stated “Interest Accrued: $0.00,” along with a disclosure that the

balance of her debt may increase due to accrued interest. Id. at *1. The collector argued that the

plaintiff was “suing for purely procedural violations [of the FDCPA] without having suffered

any actual harm.” Id. at *2. The court agreed

        While Martinez has shown that she was confused by the letter, her subjective
        confusion does not create an FDCPA violation. Alleged violations of the FDCPA
        are considered under the “least sophisticated debtor” standard, which is designed
        to protect less savvy consumers from targeting by debt collectors.

        …

        The letter that Martinez received is not deceptive or misleading under this
        standard. The top of the letter states the amount of interest that had “accrued” as
        of the date of the letter: none had “accrued” yet, so the amount listed was “$0.00.”
        But there is no statement indicating that the amount of interest is static (i.e., will
        not accrue or is not accruing). Rather, the letter states the amount that Martinez
        owed “as of the date of [the] letter” and cautioned that the amount owed “may
        vary due to payments and/or accrual of interest.” Even the least sophisticated
        debtor could not infer from this letter that no interest would ever accrue on
        Martinez’s account. Nor is the letter false. Martinez does not dispute that Aargon
        intended to charge interest and admits in her reply to Aargon’s motion that she
        understood that the debt would, in fact, accrue interest ….

        Martinez has not shown sufficient evidence to support her allegation that the letter
        was, in fact, false or misleading. Without doing so, she has not carried her burden
        to show that she suffered an injury-in-fact sufficient to confer standing.

Id. at *3.



                                                  9
     Case 2:18-cv-02615-JAR-GEB Document 11 Filed 01/16/19 Page 10 of 25




       C.      Plaintiff Fails to Establish a Concrete Injury-in-Fact.

       Plaintiff fails to allege how the Letter—and, more specifically, its statement setting out

the amount of Plaintiff’s debt (“Amount Due: $234.00 + interest to date $14.93”) as well as the

statements regarding Brehm’s involvement with the collection process—caused a concrete,

particularized injury-in-fact.

       To be sure, Plaintiff does not challenge the validity of the debt. Likewise, Plaintiff does

not allege that he disputed the debt to Brehm or anyone. Nor does Plaintiff allege that he would

have challenged or disputed the debt if different disclosures had been made. Similarly, Plaintiff

does not allege he made any payment as a result of the Letter (or that he would have, had a

different disclosure been made), or took any action (or failed to take any action) as a result of the

statement of the amount of the debt or as a result of Brehm’s statement of its involvement with

collection process.

       In fact, Plaintiff does not allege that he took any action following receipt of the Letter

(other than to go to an attorney, which is obvious from the filing of the complaint). Additionally,

Plaintiff does not allege that the challenged statement of the amount of his debt, or Brehm’s

involvement in attempts to collect it, caused him harm, or much less that they prompted him to

respond differently to the Letter than he otherwise would have had different disclosures been

included. Instead of alleging a concrete, particularized injury arising from the Letter, Plaintiff

simply makes conclusory allegations regarding alleged “harm” and “damage;” which allegations

amount to nothing more than a threadbare recitation of Plaintiff’s legal theories. [See Am.

Compl. ¶¶ 38-40, 46, 51, 56, 61.]

       In short, Plaintiff attempts to allege a supposed, bare procedural violation of the FDPCPA

coupled with a conclusory allegation of subjective “confusion” and “deception.” Courts have

deemed such an attempt insufficient to confer standing. See, e.g., Martinez, 2018 WL 4355162,

                                                 10
       Case 2:18-cv-02615-JAR-GEB Document 11 Filed 01/16/19 Page 11 of 25




at *3. Dismissal for lack of subject matter jurisdiction pursuant to Rule 12(b)(1) therefore is

required.

III.     IN ANY EVENT, THE CHALLENGED LETTER DID DISCLOSE THE
         AMOUNT OF THE DEBT AS REQUIRED BY THE FDCPA.

         Even if Plaintiff had Article III standing, he nonetheless fails to allege a plausible claim

to relief based on the Letter’s statement of the amount due and Plaintiff’s validation rights

         The FDCPA requires debt collectors to inform consumers of the “amount of the debt” in

the initial communication. 15 U.S.C. § 1692g(a)(1). Likewise, a debt collector must avoid

misrepresenting “the character, amount, or legal status” of the debt. 15 U.S.C. § 1692e(2)(A).

         The Tenth Circuit has yet to specifically interpret these subdivisions of the FDCPA in the

context of a debt that increases over time due to accrued interest (or fees3). But the Seventh

Circuit, in a case many district courts consider “seminal” on this issue, has provided guidance to

debt collectors regarding debts that may increase. Miller v. McCalla, Raymer, Padrick, Cobb,

Nichols and Clark, LLC, 214 F.3d 872 (7th Cir. 2000); see also, e.g., Walker v. Shermeta,

Adams, & Von Allmen, P.C., No. 13-cv-14932, 2014 WL 11309742, at *3 (E.D. Mich. Apr. 25,

2014).

         The line of interest-disclosure cases following Miller demonstrates the Act’s focus on

debt collectors’ responsibility under §§ 1692g and 1692e: i.e., set forth a clear and accurate

quantification of the amount of the debt at the time the letter is sent. The Tenth Circuit has cited

the Miller progeny with approval. See Jones v. Midland Funding, 656 Fed. App’x 913, 915-16

(10th Cir. 2016) (citing Hahn v. Triumph P’Ships LLC, 557 F.3d 755, 757 (7th Cir. 2009)).




3
 Plaintiff vaguely alleges that he believed a fee may be added to his debt. [See Am. Compl. ¶¶
38-39.] But Plaintiff alleges no factual support for his conclusory allegation in this regard. In
any event, Brehm did not add any collection “fees” to Plaintiff’s debt, nor has Plaintiff alleged it
did.
                                                 11
        Case 2:18-cv-02615-JAR-GEB Document 11 Filed 01/16/19 Page 12 of 25




         In short, since Miller, the Seventh Circuit has created a clarity standard by which

“amount of the debt” claims are to be judged as a matter of law, and the Tenth Circuit’ approach

aligns with that standard. The Letter satisfies the clarity standard as to the amount of Plaintiff’s

debt.

         Plaintiff attempts to rely on the Second Circuit’s opinion in Avila v. Riexinger & Assocs.,

LLC, 817 F.3d 72 (2d Cir. 2016) for the proffered proposition that a debt collector must

affirmatively state that a debt may increase due to accrued interest and fees in communications

with consumers. [Am. Compl. ¶ 35.] But that decision is inconsistent with the more robust

Miller line of cases—which the Tenth Circuit appears to endorse—and in any event does not

bind this court and is distinguishable. Here the Letter did state “interest to date,” which can only

be reasonably interpreted as interest is accruing (assuming a disclosure was required).

         Plaintiff further asserts a conclusory and vague claim that the challenged letter somehow

“overshadowed” his validation rights. But the starting point for such a claim is whether Brehm

accurately communicated the amount of the debt to Plaintiff, and whether it advised him of his

right to request verification of the debt. It did as a matter of law and nothing in the Letter can be

interpreted as an “overshadowing” of such right.                Accordingly, Plaintiff’s attempted

“overshadowing claim” fails as a matter of law.

         In short, Brehm discharged its obligation to clearly and accurately inform Plaintiff about

the “amount of the debt” in the Letter. All of Plaintiff’s attempted claims regarding the amount

of the debt and his right to dispute the debt fail as a matter of law.

         A.     Brehm Clearly and Accurately Quantified the Amount of the Debt, Including
                the Amount of Interest “to Date.”

         Plaintiff challenges the Letter citing to §§ 1692e, 1692f, and 1692g of the FDCPA. [Am.

Compl. ¶¶ 48, 50, 53, 58.]



                                                  12
     Case 2:18-cv-02615-JAR-GEB Document 11 Filed 01/16/19 Page 13 of 25




        As an initial matter, none of those subsections requires a debt collector to disclose that

interest or fees have accrued, or might accrue on a debt. Instead, the Act requires only that the

debt collector accurately and clearly quantify the amount of the debt due at the time the letter is

sent. See Miller, 214 F.3d at 875;4 Chuway v. Nat’l Action Fin. Servs., Inc., 362 F.3d 944 (7th

Cir. 2004); Barnes v. Advanced Call Center Technologies, LLC, 493 F.3d 838, 840-41 (7th Cir.

2007); Wahl v. Midland Credit Mgmt., Inc., 556 F.3d 643 (7th Cir. 2009); Hahn v. Triumph

P’ships LLC, 557 F.3d 755 (7th Cir. 2009).

        Here, Brehm did just that, including an additional disclosure of the amount of interest that

had accrued on Plaintiff’s account “to date.” [Am. Compl. Ex. A.] Even a least sophisticated or

unsophisticated consumer would understand from the Letter the amount sought to be collected.

Moreover, even the least sophisticated consumer would further understand that interest continued

to accrue on the account given the “to date” notation, even if this disclosure were required

(which it is not).

        Put simply, Brehm discharged its obligation to inform Plaintiff of the “amount of the

debt,” and Plaintiff’s attempted claim fails as a matter of law.

                1.     The post-Miller cases favor a “clarity standard” for communicating
                       the “amount of the debt,” which Brehm satisfied.

        Following Miller, the Seventh Circuit rejected “amount of the debt” claims that rely on

hyper-technical readings of the FDPCA in favor of a “clarity standard.” See Barnes, 493 F.3d at


4
  Although the Seventh Circuit offered so-called “safe harbor” verbiage debt collectors may elect
to use in letters seeking to collect debts, the court has repeatedly held that it is not required.
Miller, 214 F.3d 872 at 876 (“Of course we do not hold a debt collector must use this form of
words to avoid violating the statute; but if he does … he will as a matter of law have discharged
his duty to state clearly the amount due.”); see also Williams v. OSI Edu. Servs., 505 F.3d 675,
680 (7th Cir. 2007) (bold emphasis added) (“We made clear in Miller that ‘we do not hold that a
debt collector must use this form of words to avoid violating the statute.’ Although the safe
harbor was offered in an attempt to bring predictability to this area and conserve judicial
resources, it is compliance with the statute, not our suggested language, that counts.”);
Boucher v. Fin. Sys. of Green Bay, Inc., 880 F.3d 362, 369 (7th Cir. 2018) (same).
                                                 13
     Case 2:18-cv-02615-JAR-GEB Document 11 Filed 01/16/19 Page 14 of 25




840-41 (citing Miller, 214 F.3d 872 and Veach v. Sheeks, 316 F.3d 690 (7th Cir. 2003) in support

of employing “clarity standard” to analyze “amount of the debt” claims); see also Chuway, 362

F.3d at 948; Pantoja v. Portfolio Recovery Associates, LLC, 852 F.3d 679, 687 (7th Cir. 2017)

(citing Janetos v. Fulton Friedman & Gullace, LLP, 825 F.3d 317, 323 (7th Cir. 2016) and

Chuway, at 947-48 for proposition that “FDCPA requires clarity.”).

       The basic inquiry, therefore, is whether the debt collector clearly stated the amount of the

debt. See Miller, 214 F.3d at 876 (“What [debt collector] certainly could do was state the total

amount due—interest and other charges as well as principal—on the date the dunning letter was

sent.”). Recent appellate jurisprudence demonstrates that this requirement is met with a simple

and accurate quantification of the debt in the notice.

       For instance, in Wahl, the debt collector conveyed the amount of the consumer’s debt in a

collection letter by breaking down the balance by principal and accrued interest. Wahl, 556 F.3d

at 644. The consumer argued this was false because the collector had purchased the debt, and

the “principal balance” included both principal and interest that accrued on the account while the

original creditor still owned it. Id. at 645. The Wahl court characterized the consumer’s

argument as follows: “Debt collectors need not say anything more than the amount sought, but if

they do elect to specify principal and interest components, they must indicate the principal

charges levied by the original account holder, the interest levied by the original account holder,

and the interest levied by the debt collector.” Id. (emphasis added).

       The Wahl court went on to reject the consumer’s argument, holding:

       The unsophisticated consumer, with a reasonable knowledge of her account’s
       history, would have little trouble concluding that the ‘principal balance’ included
       interest charged by [the original creditor]. Granted, [the debt collector] could
       have elected to go a step further, disclosing the components of the debt it
       acquired—such as what [the consumer] charged on the card versus the interest
       and late fees levied by [the creditor]—but it wasn’t a matter of compulsion. It
       was enough for purposes of § 1692e that [the debt collector’s] statements were
       not false or misleading.
                                                 14
     Case 2:18-cv-02615-JAR-GEB Document 11 Filed 01/16/19 Page 15 of 25




Id. at 646.

        Indeed, with respect to whether interest and principal need to be conveyed to the

consumer as separate component parts to set forth the “amount of the debt,” the Seventh Circuit

specifically held that “a debt collector need not break out principal and interest; it is enough to

tell the debtor the bottom line.     So [debt collector] could have sent [consumer] a letter

demanding payment of [the debt] without saying where the figure came from.” Hahn, 557 F.3d

at 757 (emphasis added and citing Barnes, 493 F.3d 838); see also Janetos v. Fulton, Friedman

& Gullace, LLP, No. 12-cv-1473, 2015 WL 1744118, at *5 (N.D. Ill. Apr. 13, 2015), rev’d on

other grounds at 825 F.3d 317 (7th Cir. 2016) (emphasis added and citation and internal

quotation marks omitted) (“For the FDCPA’s purposes, it is irrelevant whether the debt is

expressed as a ‘bottom line’ amount or broken down into principal and interest … [a] dollar due

is a dollar due.”).

        In short, the entire doctrinal line of “amount of the debt” cases following Miller,

including Chuway, Barnes, Wahl, and Hahn, is unified by the common thread of clearly and

accurately stating the amount of the debt due at the time the letter is sent to the consumer.

Nothing more is required.

        The Tenth Circuit recently employed this clarity standard in Jones v. Midland Funding,

656 Fed. App’x 913 (10th Cir. 2016). In Jones the consumer claimed that the collector falsely

misrepresented the amount of the debt and attempted to collect interest and fees that were not

authorized by the underlying credit card agreement. Id. at 914. The consumer specifically

alleged that the collector did “not know the interest rate” applicable to the debt and that the

underlying “credit card agreement [did] not specify it.” Id. at 916-17. The Tenth Circuit held

that the collector complied with the FDCPA:



                                                15
     Case 2:18-cv-02615-JAR-GEB Document 11 Filed 01/16/19 Page 16 of 25




       [Consumer’s] complaint on appeal is narrow. He does not contest the amount of
       the debt at the time it was purchased by Midland and he acknowledges the credit
       card agreement allows for the collection of interest. He complains only that
       Midland does not know the interest rate and the credit card agreement does not
       specify it. But the FDCPA only prohibits a debt collector from collecting interest
       not authorized by the debt agreement. See 15 U.S.C. § 1692f(1). It does not
       require a debt collector to specify the interest rate; the debt collector need
       only “tell the debtor the bottom line.”

Id. (emphasis added and quoting Hahn, 557 F.3d at 757 for proposition that “a debt collector

need not break out principal and interest … [s]o [the debt collector] could have sent [the debtor]

a letter demanding payment of the $1,134.55 without saying where it came from”).

       Tenth Circuit and Seventh Circuit jurisprudence makes clear the heart of the analysis for

“amount of the debt” claims: Was the consumer told what was owed when the letter was sent?

       Here, there is no dispute that Plaintiff was. In fact, Plaintiff does not even attempt to

allege that the “$234 + interest to date $14.93” stated in the Letter was wrong or in any way

numerically inaccurate. This is because that amount was the amount due on the date of the

Letter, which Brehm in turn accurately conveyed to Plaintiff in the now-challenged Letter. That

is all the FDCPA requires. Plaintiff’s alleged “amount of the debt” claim therefore fails.

               2.     Additionally, even if disclosure were required, the least sophisticated
                      consumer would understand that interest was accruing because the
                      balance included “interest to date.”

       Notwithstanding Brehm’s clear communication of the amount of the debt in the Letter

(“Amount Due: $234.00 + interest to date $14.93”), Plaintiff claims that “Defendant’s failure to

disclose more information about the accrual of interest and fees was confusing to Plaintiff since

it was unclear as to if and when his account would continue to be charged additional fees and

interest.” [Am. Compl. ¶ 39.] This is a classic example of a “bizarre” and “idiosyncratic”

interpretation that will not support a viable FDCPA claim.

       Plaintiff’s strained interpretation of the Letter ignores the fact that the least sophisticated

consumer is “presumed to possess a rudimentary amount of information about the world and a
                                                 16
     Case 2:18-cv-02615-JAR-GEB Document 11 Filed 01/16/19 Page 17 of 25




willingness to read a collection notice with some care.” Boedicker v. Midland Credit

Management, Inc., 227 F. Supp.3d 1235, 1238 (D. Kan. 2016). That “rudimentary amount of

information” includes “making basic, reasonable and logical deductions and inferences” about

the debt. Dewees v. Legal Servicing, LLC, 506 F. Supp.2d 128, 132 (E.D.N.Y. 2007).

       Brehm discharged its obligation to clearly and accurately communicate the amount of

Plaintiff’s debt in the Letter. No affirmative disclosure about continued accrual of interest (or

“fees”) was required.    But even if it were, the least sophisticated consumer—reading the

collection notice carefully and making only basic logical deductions and inferences about its

content—would (unless he consciously chose to ignore it) see interest was accruing based on the

qualifier “interest to date.” To ignore this particular language, or interpret it another way, would

be “bizarre” and “idiosyncratic.”

       Plaintiff also makes passing reference in his complaint to “fees.” There is no elaboration

other than the mere mention. In any event, as to “fees,” Plaintiff fails to allege that Brehm added

any “fees” to his debt, or that it planned to at any time in the future. Again, the FDCPA does not

require a debt collector to disclose the mere possibility that additional sums could be added to the

debt in the future: “the ‘amount of the debt’ provision is designed to inform the debtor (who,

remember, has a low level of sophistication) of that the obligation is, not what the final, worst-

case scenario could be.” Veach, 316 F.3d at 693.

       In sum, the least sophisticated consumer reading the challenged Letter in its entirety

would conclude that Plaintiff’s debt would continue to accrue interest based on the Letter’s

disclosure (“Amount Due: $234.00 + interest to date $14.93”). And as to “fees,” Brehm was not

required to make any affirmative disclosure about the mere possibility about additional “fees,”

and there were no such fees.




                                                17
     Case 2:18-cv-02615-JAR-GEB Document 11 Filed 01/16/19 Page 18 of 25




               3.      Avila does not bind this Court and should be disregarded because it
                       conflicts with the clarity standard described above.

       In his complaint, Plaintiff bases his claim on the Second Circuit’s reasoning in Avila v.

Riexinger & Assocs., LLC, 817 F.3d 72 (2d Cir. 2016) and asks this Court to graft an un-codified

holding in that case onto the plain language of the FDCPA that would require debt collectors to

disclose that interest (and “fees”) are accruing on a consumer debt. [Am. Compl. ¶ 35.] Not

only is Avila non-binding on this court, it conflicts with the well-developed Seventh Circuit case

law—endorsed by the Tenth Circuit—that only requires debt collectors to quantify the amount of

the debt at the time the letter is sent, and nothing more.

       The clearest indicator that the FDCPA requires no affirmative statutory-interest

disclosure is found in Miller.      There, the Seventh Circuit had the opportunity to require

affirmative disclosure, but didn’t, instead choosing to create permissive safe harbor language.

Miller, 214 F.3d 872 at 876; see also Williams v. OSI Edu. Servs., 505 F.3d 675, 680 (7th Cir.

2007); Boucher v. Finance Sys. of Green Bay, Inc., 880 F.3d 362, 367 (7th Cir. 2018). When the

Seventh Circuit determines that the FDCPA requires a certain form of language or a particular

disclosure, it so holds, without equivocation.

       As discussed above, the Seventh Circuit’s focus on clear quantification of the debt has

continued in more recent cases, as well. See Veach v. Sheeks, 316 F.3d 690 (7th Cir. 2003);

Barnes v. Advanced Call Center Technologies, LLC, 493 F.3d 838, 840-41 (7th Cir. 2007); Wahl

v. Midland Credit Mgmt., Inc., 556 F.3d 643 (7th Cir. 2009); Hahn v. Triumph P’ships LLC, 557

F.3d 755 (7th Cir. 2009); Janetos v. Fulton, Friedman & Gullace, LLP, No. 12-cv-1473, 2015

U.S. Dist. LEXIS 48774, at *13 (N.D. Ill. Apr. 13, 2013), rev’d on other grounds at 825 F.3d

317 (7th Cir. 2016).

        The entire line of Miller cases, including Hahn, is unified by the common thread of

accurate quantification of the debt. The Tenth Circuit has adopted the Hahn court’s reasoning.
                                                  18
     Case 2:18-cv-02615-JAR-GEB Document 11 Filed 01/16/19 Page 19 of 25




See Jones v. Midland Funding, 656 Fed. App’x 913 (10th Cir. 2016). This Court therefore

should disregard Avila as it conflicts with Seventh Circuit precedent—which the Tenth Circuit

endorsed—and instead find, as a matter of law, that Brehm’s Letter complied with the FDCPA.

       B.      Brehm Did Not “Overshadow” Plaintiff’s Validation Rights.

       Section 1695g(b) provides, in pertinent part, that “[a]ny collection activities and

communication during the 30-day period may not overshadow or be inconsistent with the

disclosure of the consumer’s right to dispute the debt or request the name and address of the

original creditor.” 15 U.S.C. § 1692g(b). Plaintiff alleges that “[t]he addition of the undefined

interest and fees and the threat of a balance increase overshadows the ‘g-notice’ language and

coerces the Plaintiff not to exert his rights under the [FDCPA].” [Am. Comp. ¶ 37.]

       As an initial matter, it is unclear how Plaintiff can, on the one hand, allege that Brehm

failed to include a disclosure regarding the continued accrual of interest (and “fees”), while on

the other hand, allege that Brehm somehow “threatened” to increase his balance via increased

interest (and “fees”). For this reason alone, Plaintiff’s claim fails. In any event, Plaintiff fails to

state an “overshadowing” claim under § 1692g for the following reasons, as well.

       Overshadowing claims only arise when a debt collector informs the consumer during the

30-day period following the initial notice that the collector intends to take a certain action that

conflicts with the consumer’s right to request verification of the debt during that period. See

Friedman v. Leading Edge Recovery Solutions, LLC, No. 13-cv-9034, 2014 WL 1674083, at *3

(N.D. Ill. Apr. 28, 2014) (quoting Durkin v. Equifax Check Servs., 406 F.3d 410, 414 (7th Cir.

2005)) (“Overshadowing generally occurs when the debt collector indicates the time for

disputing the debt has passed or when the statements by the debt collector ‘misrepresent or cloud

the amount of time remaining to dispute the debt.’”).




                                                  19
       Case 2:18-cv-02615-JAR-GEB Document 11 Filed 01/16/19 Page 20 of 25




        Typically, such claims involve a demand for payment within the 30-day period to prevent

some further collection action, or a demand that otherwise “set[s] deadlines contrary or

contradictory to the thirty-day validation period.” Zemeckis v. Global Credit & Collection

Corp., 679 F.3d 632, 636 (7th Cir. 2012); see also Rachoza v. Gallas & Schultz, No. 97-cv-2264,

1998 WL 171280, at *5 (D. Kan. Mar 23, 1998) (letter stating if debt not paid within ten days

collector would pursue legal action); Miller v. Payco-General Am. Credits, Inc., 943 F.2d 482,

484 (4th Cir. 1991); Savino v. Computer Credit, Inc., 164 F.3d 81, 85 (2d Cir. 1998). Notably,

the “validation period … is not a grace period; a debt collector is ‘perfectly free’ to demand

payment and pursue collection efforts, including an appropriate lawsuit against the debtor, within

the validation period.” Durkin, 406 F.3d at 416.

        As discussed above, Brehm did inform Plaintiff of the amount of the debt and did inform

Plaintiff of his right to dispute the debt. Brehm also specifically advised Plaintiff that:

        While your right to dispute the validity of the debt continues for a full 30 days, I
        am permitted by federal law to proceed with collection efforts including filing suit
        against you during this time period or until I receive a notice of dispute from you.

[Am. Compl. Ex. A.]

        This statement accurately apprised Plaintiff of his right to dispute the debt pursuant to §

1692g(b) and the time period to do so. It further accurately informed Plaintiff that the hospital

“had the right, as do all creditors, to initiate suit during the validation period ….” Zemeckis, 679

F.3d at 636 (citing Bartlett v. Heibl, 128 F.3d 497, 501 (7th Cir. 1997)). Put simply, Brehm’s

statement about Plaintiff’s validation rights and the ability to sue within the validation period

was completely accurate and does “not … rise[] to a violation of Section 1692g(b).” Zemeckis at

637.

        On this basis alone Plaintiff’s attempted overshadowing claim fails. But Plaintiff’s

attempted overshadowing claim fails for the additional reason that Plaintiff does not plead how

                                                  20
      Case 2:18-cv-02615-JAR-GEB Document 11 Filed 01/16/19 Page 21 of 25




Brehm’s statement of the amount of the debt or statement about the ability to commence suit

during the validation period could possibly contradict or distract from Plaintiff’s right to dispute

the debt, which was clearly set forth in the Letter. [Am. Compl. Ex. A.]

       In short, Brehm clearly informed Plaintiff of the amount of the debt, as well as his right

to dispute the debt pursuant to § 1692g(b). Plaintiff has not offered any legitimate claim as to

how his dispute right was overshadowed. Nor did he dispute the debt. His attempted § 1692g

claim therefore fails as a matter of law.

IV.    Brehm Accurately Stated Its Involvement in the Collection Process.

       As discussed in Section III above, Brehm informed Plaintiff of its role in the process of

attempting to collect Plaintiff’s debt. [See Am. Compl. Ex. A (“The above account has been

referred to me for collection by Account Recovery Specialists, Inc. on behalf of the above

creditor.”).] Brehm further informed Plaintiff that, at the time of the Letter, no attorney had

personally reviewed the particular circumstances of Plaintiff’s account, and advised that if

Plaintiff failed to contact Brehm, the hospital may consider additional remedies to recover the

debt. [Id.]

       From Brehm’s accurate statement of its role in the collection process, Plaintiff attempts to

allege that “[i]t is deceptive to the consumer to have a letter signed by an attorney while claiming

no attorney has reviewed the letter,” and that “[i]t is also improper for an attorney to sign a letter

they have not reviewed.” [Am. Compl. ¶¶ 44-45.] Plaintiff now expands by alleging in the

amended complaint that Brehm threatened to take an action that could not be legally taken or that

was not intended to be taken, and threatened “Plaintiff with an imminent lawsuit ….” [Am.

Compl. ¶¶ 50(b), 55.] Plaintiff’s attempted claim fails for three reasons.

       First, Plaintiff misstates the text of the Letter. Brehm did not state that no attorney had

reviewed the Letter; Brehm stated that no attorney had reviewed the particular circumstances of

                                                 21
     Case 2:18-cv-02615-JAR-GEB Document 11 Filed 01/16/19 Page 22 of 25




Plaintiff’s account as of the date the Letter was sent. [Id. at Ex. A.] Plaintiff’s own pleadings

confirm this. [Id. at ¶ 43 (emphasis added) (“However, the paragraph before the end of the letter

states, ‘At this time no attorney with this office has personally reviewed the particular

circumstances of your account.’”). The Letter was a required FDCPA initial notice sent to,

among other things, alert Plaintiff to his rights under the Act. When an attorney sends an initial

collection notice, the attorney is not obligated to have made any decisions on how the collection

will proceed. Plaintiff’s purported claim simply is not based on an accurate reading of the Letter.

       Even if it were, Plaintiff’s attempted claim fails for a second reason: the Letter accurately

informed Plaintiff that no attorney had yet reviewed his particular account, using, verbatim, the

disclaimer first approved by the Second Circuit in Greco v. Trauner, Cohen & Thomas, L.L.P.,

412 F.3d 360, 365 (2d Cir. 2005). (“the defendants’ letter included a clear disclaimer explaining

the limited extent of their involvement in the collection of Greco’s debt … [i]n light of the

disclaimer, we agree with the district court that the least sophisticated consumer, upon reading

this letter, must be taken to understand that no attorney had yet evaluated his or her case …

[a]ccordingly … the defendants had not used any ‘false, deceptive, or misleading representation

or means in connection with the collection of any debt ….”).

       Third, Plaintiff has not alleged sufficient facts to establish that Brehm “threatened” to

take an action that it could not take, or did not intend to take, or that Brehm even “threatened” to

bring suit against Plaintiff for the unpaid financial obligation to Geary hospital.

       The Letter informed Plaintiff that Geary “may consider additional remedies to recover the

balance due” if Plaintiff elected not to respond to the Letter. [Am. Compl. Ex. A (emphasis

added).] This is an accurate statement—a creditor has the right to pursue additional remedies

during the validation period, including “the right … to initiate suit ….” Zemeckis, 679 F.3d at

636 (citing Bartlett v. Heibl, 128 F.3d 497, 501 (7th Cir. 1997)).

                                                 22
     Case 2:18-cv-02615-JAR-GEB Document 11 Filed 01/16/19 Page 23 of 25




        Moreover, informing a consumer of an event that “may” occur does not state a claim.

See Dunbar v. Kohn Law Firm, S.C., 896 F.3d 762, 764 (7th Cir. 2018) (“The challenged

statement is not false or misleading because ‘may’ does not mean ‘will’ ….”). The Fair Trade

Commission has also explained that “[a] debt collector may state that a certain action is possible,

if it is true that such action is legal and is frequently taken by the collector or creditor ….”

Brown v. Card Service Center, 464 F.3d 450, 455 (3d Cir. 2006) (quotation marks omitted and

citing FTC Stmts. of Gen. Policy or Interpretation Staff Commentary on the Fair Debt Collection

Practices Act, 53 Fed. Reg. 50097, 50106 (1988)).

        Brehm accurately informed Plaintiff that the hospital may take an action that it legally

was entitled to take if Plaintiff did not respond to the Letter—i.e., consider additional remedies to

recover the unpaid financial obligation. Those remedies could include initiating a lawsuit to

recover the balance. Plaintiff has not pled that Brehm does not frequently sue to recover unpaid

financial obligations, or that Brehm did not intend to sue Plaintiff if Plaintiff failed to respond to

the Letter.5

        Plaintiff’s attempted claim accordingly fails as a matter of law.

V.      Plaintiff Failed to Allege a Viable Claim under the FDCPA’s “Catchall” Provision
        (§ 1692f).

        Plaintiff’s final attempt to avail himself of the FDCPA involves the FDCPA “catchall”

provision—codified at § 1692f. This effort fails because Plaintiff does not allege independent

necessary conduct to support it.

        In addition to his more specific allegations under §§ 1692e and 1692g, Plaintiff asserts a

conclusory claim under § 1692f. Section 1692f is a “catchall” provision, but it only applies to

alleged conduct “that is unfair but is not specifically identified in any other section of the

5
 Indeed, Brehm did sue Plaintiff to recover the unpaid financial obligation to Geary Hospital.
See Geary Community Hospital v. Seretse Khama Young, No. 2018-LM-000033 (Geary County
Kansas District Court, filed January 17, 2018).
                                                 23
     Case 2:18-cv-02615-JAR-GEB Document 11 Filed 01/16/19 Page 24 of 25




FDCPA.” Rush v. Portfolio Recovery Associates LLC, 977 F. Supp.2d 414, 432 (D.N.J. 2013).

Stated differently, conduct that is pled in support of claims under other specific subsections of

the Act—e.g., § 1692e or § 1692g—“cannot be the basis for a separate claim under § 1692f.”

Turner v. Professional Recovery Servs., Inc., 956 F. Supp.2d 573, 580 (D.N.J. 2013); see also

Baker v. Allstate Fin. Servs., Inc., 554 F. Supp.2d 945, 953 (D. Minn. 2008); Foti v. NCO Fin.

Sys., Inc., 424 F. Supp.2d 643, 667 (S.D.N.Y. 2006); Chalik v. Westport Recovery Corp., 677 F.

Supp.2d 1322, 1330 (S.D. Fla. 2009).

        Here, Plaintiff fails to allege any conduct independent of the conduct he alleges in

support of his attempted §§ 1692e and 1692g to support his purported § 1692f claim. Plaintiff’s

attempted § 1692f claim therefore fails as a matter of law.

                                          CONCLUSION

        Plaintiff lacks Article III standing because he has not suffered—or alleged—a concrete

injury-in-fact.

        Even if he had standing, Brehm clearly and accurately communicated the amount of

Plaintiff’s debt in the challenged Letter, including interest accrued to date. Likewise, Brehm

accurately stated its involvement in the collection process to Plaintiff in the Letter.

        For the reasons stated above, Brehm respectfully requests the Court dismiss Plaintiff’s

complaint pursuant to Rule 12(b)(1) and Rule 12(b)(6).




                                                  24
    Case 2:18-cv-02615-JAR-GEB Document 11 Filed 01/16/19 Page 25 of 25




                                  BASSFORD REMELE
                                  A Professional Association


Dated: January 16, 2019           By: s/ Michael A. Klutho
                                        Michael A. Klutho (#78069)
                                        100 S. Fifth Street, Suite 1500
                                        Minneapolis, Minnesota 55402-1254
                                        Telephone: 612-333-3000
                                        Fax: 612-333-8829
                                        mklutho@bassford.com
                                        Attorneys for Law Office of Amber M.
                                        Brehm




                                    25
